 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR19-158 RAJ

10          v.                                            DETENTION ORDER

11   WILLIAM LEWIS CORMIER,

12                             Defendant.

13

14   Offenses charged:

15          Count 1:        Possession of Controlled Substances with Intent to Deliver, 21 U.S.C. §
                            841(a)(1) and 841(b)(1)(C);
16
            Count 2:        Possession of a Firearm in Furtherance of a Drug Trafficking Crime, 18
17                          U.S.C. § 924(c)(1)(A)(i);

18          Count 3         Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1); and

            Count 4         Felon in Possession of Ammunition, 18 U.S.C. § 922(g)(1).
19
     Date of Detention Hearing: August 29, 2019
20
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and for
21
     the following reasons, and those stated on the record, finds:
22
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
23
            1.      There is a rebuttal presumption pursuant to 18 U.S.C. § 3142(e)(3) that no




     DETENTION ORDER - 1
 1               conditions or combination of conditions will reasonably assure the appearance of

 2               the Defendant as required and the safety of any other person and the community.

 3         2.    Defendant has a lengthy criminal history with approximately 40 failures to appear

 4               at court hearings.

 5         3.    Defendant poses identification in different names from different states.

 6         4.    Defendant did not rebut the presumption and stipulated to detention.

 7         5.    Defendant poses a risk of nonappearance due to numerous failures to appear and

 8               aliases. Defendant poses a risk of danger due to the allegations that Defendant

 9               possessed a firearm in furtherance of a drug trafficking crime. There does not

10               appear to be any condition or combination of conditions that will reasonably

11               assure the defendant’s appearance at future court hearings while addressing the

12               danger to other persons or the community.

13         IT IS THEREFORE ORDERED:

14         (1)   Defendant shall be detained pending trial, and committed to the custody of the

15               Attorney General for confinement in a correction facility separate, to the extent

16               practicable, from persons awaiting or serving sentences or being held in custody

17               pending appeal;

18         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

19               counsel;

20         (3)   On order of a court of the United States or on request of an attorney for the

21               government, the person in charge of the corrections facility in which defendant is

22               confined shall deliver the defendant to a United States Marshal for the purpose of

23               an appearance in connection with a court proceeding; and




     DETENTION ORDER - 2
 1         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

 2               counsel for the defendant, to the United States Marshal, and to the United States

 3               Pretrial Services Officer.

 4         DATED this 29th day of August, 2019.

 5

 6                                                     A
                                                       MICHELLE L. PETERSON
 7                                                     United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
